United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3792
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Gregory P. Middaugh

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 25, 2021
                              Filed: March 2, 2021
                                  [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Gregory Middaugh appeals the sentence imposed by the district court1 after he
pleaded guilty to a firearm offense, and was classified as an armed career criminal

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
under the Armed Career Criminal Act (ACCA). His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging Middaugh’s classification as an armed career criminal. Middaugh has
filed a pro se brief.

       Upon careful review, we conclude that the district court did not err in
classifying Middaugh as an armed career criminal. See United States v. Shockley,
816 F.3d 1058, 1062 (8th Cir. 2016) (standard of review). Specifically, we find that
Middaugh’s convictions for Missouri second-degree assault and assault of a
corrections employee constitute violent felonies for the purposes of the ACCA, see
United States v. Ramey, 880 F.3d 447, 448-49 (8th Cir. 2018); United States v. Irons,
849 F.3d 743, 748-49 (8th Cir. 2017); and that treatment of his second-degree robbery
conviction as a violent felony violates neither the ex post facto clause nor his due
process rights, see United States v. Dunlap, 936 F.3d 821, 823-24 (8th Cir. 2019).

      As to Middaugh’s pro se arguments, we conclude that the indictment did not
preclude the district court from applying the ACCA at sentencing. See United States
v. Sohn, 567 F.3d 392 (8th Cir. 2009).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-